DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 11/23/20 and 1/13/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “inlet of the enclosed particle sorting module” in claim 21; the “flow cytometer” in claim 21; the “wall of the first outlet” in claim 26; “droplet deflector” in claim 1 and 25; and “internal surface” in claim 25 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

The drawings are objected to because: the reference number “100” in figure 2 should be changed to -200--. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: a) the reference number “330” in page 40 and reference number “304” in page 41 are not shown in figure 3. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first outlet” in claim 25; “the particle sorting module” in claim 25-26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 21, last line has no antecedent basis for “particles”.
	b. Claims 22-24 are dependent from claim 21; therefore, they are inherent the deficiency of claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al (9,592,483) in view of Lofstrom et al (10,221,844).
Regarding claim 21, figure 3 of Fox et al below discloses a fluid mixing and rinsing system for a flow cytometer comprising: an enclosed particle sorting module (i.e., nozzle 342 and injector needle 352); a sample input module (354) fluidically coupled to an inlet (figure 3, not labeled) of the enclosed particle sorting module (342, 352); a waste reservoir (i.e., de-bubble tube 360, valve 373, waste pump 380 and waste container 382) fluidically coupled to first outlet (figure 3, not labeled) of the enclosed particle sorting module (342, 352).

    PNG
    media_image1.png
    558
    752
    media_image1.png
    Greyscale


Lofstrom et al, from the same field of endeavor, discloses a fluid handling system for a particle processing apparatus comprising a fluid flow instrument (10) which comprises a sort chamber (50), a droplet deflector (14) and a sorted particle collection system (26) fluidically coupled to a second outlet of the enclosed particle sorting module (50) and wherein the flow cytometer (22) is configured to control aerosol content in the sort chamber (50) (see figure 1 below).

    PNG
    media_image2.png
    584
    589
    media_image2.png
    Greyscale
 

Regarding claim 23, Fox et al teaches that the sorting particles are cells (column 1, lines 35-50).
Regarding claims 25-26, as seen from figure 3 of Fox et al, the use of the enclosed particle sorting module (342, 352) and the waste collector (364), waste tube (362) and waste container (382) for collecting all the fluid from stream (366) are separated from the particle sorting module; thus, it is configured to minimize contact of a waste stream (inside waste tube 362) with an internal surface of the particle sorting module and the waste stream (inside waste tube 362) exit through the first outlet (nozzle orifice) without contacting a wall of the first outlet. 
Regarding claims 22, 28, Fox et al does not teach the use of a temperature controller, for example, using a heater in the flow cytometer is configured to control humidity and maintain a temperature above dew point in the sort chamber.
Lofstrom et al teaches that the use of a sensor (138) in the fluid handling system (100) for sensing or controlling the variations of temperature (column 23, lines 17-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fox et al a temperature sensor (i.e., heater) for controlling the temperature of the sort chamber, for example, controlling 
Regarding claim 27, Lofstrom teaches that the nozzle orifice having a diameter of 85 microns; however, the other nozzle orifice diameters may be suitable (column 4, lines 61 -67). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use include in Fox et al and Lofstrom et al an outlet’s diameter from 5-10mm whichever suitable for the device.
Regarding claims 24 and 31-32, Fox et al does not teach that the flow cytometer is sterile; however, such a feature is known in the art as taught by Lofstrom et al.
Lofstrom et al, from the same field of endeavor, teaches that the working fluid flow system (130) in which the working fluid supply (132) may be fully enclosed and sealed against contamination, such that a sterile environment is provided and maintained (column 7, lines 33-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to operate the working fluid flow system of Fox et al in a sterile environment as taught by Lofstrom et al, thus the system can be prevented from the contamination.
	Regarding claim 33, Fox et al teaches the use of an enclosed particle sorting module (i.e., nozzle 342 and injector needle 352); a sample input module (354) fluidically coupled to an inlet (figure 3, not labeled) of the enclosed particle sorting module (342, 352).
Regarding claims 34-35; claims 34-35 are dependent from claims 25 and 32-33 which has been rejected on the basic of combination of Fox et al and Lofstrom et al .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al and Lofstrom et al as applied to claim 1 above, and further in view of Davidson et al (5,574,232) (of record).
Regarding claim 29; both Fox et al and Lofstrom et al disclose all the features of the present invention (see claim 1 above) except for the use of a housing which comprises a proximal end and a distal end and a wall therebetween, the wall comprising an aligner for aligning the housing within the flow cytometer; a flow cell nozzle positioned at the proximal end of housing, the flow cell nozzle comprising an orifice; and a sample interrogation region in fluid communication with the flow cell nozzle orifice.
Davidson et al, from the same field of endeavor, figures 1 -2 below discloses flow through sample cell (28) in which a housing (34) which comprises a proximal end (42) and a distal end (44) and a wall (36) therebetween, the wall (36) comprising an aligner for aligning the housing within the flow cytometer (i.e., a longitudinally extending flow channel 60 formed in the flow control body 48 is in registry with the pairs of axes L, L’ and is also aligned with a flow opening 62 formed in the first end wall 42 of the housing 34) (column 4, lines 40-51).

    PNG
    media_image3.png
    772
    585
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fox et al and Lofstrom et al a housing and a aligner as taught by Davidson et al for the purpose of aligning the axis of the particle sorting module with the axis of the flow fluid. The rationale for this modification would have arisen from the fact the using such housing and aligner would make sure that all the sample fluid are passing through the detection region.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-29 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,914,671 (Norton et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of the limitations of claims 21-29 and 31-35 can be read from claims 1-21 of the patent.
Claim 21 of the present invention can be read from claims 1 and 19 of the patent.
Claim 22 of the present invention can be read from claims 2 and 9 of the patent.
Claim 23 of the present invention can be read from claims 15-16 of the patent.
Claim 24 of the present invention can be read from claim 18 of the patent.
Claim 25 of the present invention can be read from claims 1 and 21 of the patent.
Claim 26 of the present invention can be read from claim 4 of the patent.
Claim 27 of the present invention can be read from claim 5 of the patent.
Claim 28 of the present invention can be read from claim 10 of the patent.
Claim 29 of the present invention can be read from claim 16 of the patent.
Claim 31 of the present invention can be read from claim 18 of the patent.
Claim 32 of the present invention can be read from claim 18 of the patent.
Claim 33 of the present invention can be read from claim 1 of the patent.
Claim 34 of the present invention can be read from claim 15 of the patent.
Claim 35 of the present invention can be read from claim 15 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       March 11, 2022